Exhibit 10.18

Execution

AMENDMENT NO. 6

TO

ASSET PURCHASE AGREEMENT

THIS AMENDMENT NO. 6 TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made as
of the 7th day of November, 2008 (the “Effective Date”), between L.M. BERRY AND
COMPANY, a Georgia corporation (“Seller”), and THE BERRY COMPANY LLC, a Colorado
limited liability company (“Purchaser”), as assignee of Local Insight Regatta
Holdings, Inc. and successor to Local Insight Berry Holdings LLC.

R E C I T A L S:

 

  A. Purchaser and Seller are parties to that certain Asset Purchase Agreement
dated as of February 1, 2008, as amended by that certain Amendment No. 1 to
Asset Purchase Agreement dated as of April 11, 2008, as further amended by that
certain Amendment No. 2 to Asset Purchase Agreement dated as of April 17, 2008,
as further amended by that certain Amendment No. 3 to Asset Purchase Agreement
dated as of April 18, 2008, as further amended by that certain Amendment No. 4
to Asset Purchase Agreement dated as of July 7, 2008, and as further amended by
that certain Amendment No. 5 to Asset Purchase Agreement dated as of
September 15, 2008 (as so amended, the “Purchase Agreement”).

 

  B. Seller and Purchaser desire to further amend and modify the Purchase
Agreement as set out in this Amendment.

NOW, THEREFORE, in consideration of the premises, and the mutual
representations, warranties, covenants and agreements hereinafter set forth, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used in but not defined in this Amendment
shall have the respective meanings ascribed thereto as set forth in the Purchase
Agreement.

2. Amendment of Section 1.7(d). In the fourth sentence of Section 1.7(d) of the
Purchase Agreement, the words “within thirty (30) calendar days following the
later of the delivery of the Notice of Disagreement or the expiration of the
Review Period” are hereby deleted and replaced with “on or before December 5,
2008.”

3. Effective Date. This Amendment shall become effective on the Effective Date.

4. No Other Amendments. Except as expressly amended and modified herein, the
Purchase Agreement shall continue in full force and effect in accordance with
its terms.

5. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument. It shall not be necessary that any
single counterpart hereof be executed by all parties so long as at least one
counterpart hereof is executed by each of the parties hereto.



--------------------------------------------------------------------------------

6. Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its conflict of law
principles.

[Signatures Appear on Following Pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Amendment to be executed by a duly authorized officer or Authorized
Representative as of the date first above written.

 

L.M. BERRY AND COMPANY By:   /s/ A. Langley Kitchings Name:   A. Langley
Kitchings Title:   V.P. – General Counsel and Secretary



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Amendment to be executed by a duly authorized officer or Authorized
Representative as of the date first above written.

 

THE BERRY COMPANY LLC By:   /s/ John S. Fischer Name:   John S. Fischer Title:  
General Counsel and Secretary

[Signature Page to Amendment No. 6 to Asset Purchase Agreement]